Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 26, 33 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Yamaguchi et al. (JP 2008271652) or, in the alternative, under 35 U.S.C. 103 as obvious over Yamaguchi et al. in view of Saban et al. (US 20130169099).

Claim 21 (new): Yamaguchi et al. teach:
A rotor comprising: 
a first rotating body 11a arranged along a central axis 13 extending in a vertical direction; and 
a second rotating body 11b arranged along the central axis; 
wherein the first rotating body includes a first rotor core 11a having a cylindrical shape with the central axis as a center thereof and a plurality of first magnets 12 arranged in a circumferential direction; 
an outer side surface of the first rotating body includes a plurality of first outer side surfaces curved in a circular arc shape in a plan view and arranged in the 
the second rotating body is positioned on a side lower in an axial direction than the first rotating body is positioned and includes a second rotor core 11b having a cylindrical shape with the central axis as a center thereof and a plurality of second magnets also 12 arranged in the circumferential direction; 
an outer side surface of the second rotating body includes a plurality of second outer side surfaces curved in a circular arc shape in a plan view and arranged in the circumferential direction, the second outer side surface being an outer side surface of the second magnet or an outer side surface of the second rotor core (annotated figure below); and 
a curvature radius of the first outer side surface is different from a curvature radius of the second outer side surface (different in that the radii of curvature between both cores is skewed, figs 6-11);
or Yamaguchi et al. does not teach that a curvature radius of the first outer side surface is different from a curvature radius of the second outer side surface.

Saban et al. teach that a curvature radius of the first outer side surface is different from a curvature radius of the second outer side surface to achieve a substantially uniform outer surface of the rotor hub/core (para 0105).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Yamaguchi et al. 

Claim 22 (new): Yamaguchi et al. teach:
The rotor of claim 21, wherein positions of the first rotating body and the second rotating body in the circumferential direction are deviated from each other (skewed rotor, figures 6-11).

Claim 26 (new): Yamaguchi et al. has been discussed above, re claim 25; but does not teach that a curvature radius of the first outer side surface is smaller than a curvature radius of the second outer side surface.

Saban et al. teach that a curvature radius of the first outer side surface is different from a curvature radius of the second outer side surface to achieve a substantially uniform outer surface of the rotor hub/core (para 0105).  So the routineer would have readily arrived at the limitation a curvature radius of the first outer side surface is smaller than a curvature radius of the second outer side surface for the same benefit.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Yamaguchi et al. so that a curvature radius of the first outer side surface is smaller than a curvature 

Claim 31 (new): Yamaguchi et al. teach:
The rotor of claim 21, wherein a curvature center of the first outer side surface, a curvature center of the second outer side surface, and the central axis are at different positions in a plan view.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. & Saban et al. in further view of Shimizu et al. (US 20030201681).

Claim 24 (new): Yamaguchi et al. has been discussed above, re claim 21; but does not teach that a shaft, to which the rotor of claim 21 is attached, extending along the central axis in a vertical direction; a bearing rotatably supporting the shaft; a stator facing an outer side of the rotor in a radial direction; and a housing accommodating the rotor and the stator.

Shimizu et al. teach that a shaft 76, to which the rotor 84 of claim 21 is attached, extending along the central axis in a vertical direction; a bearing 86 & 87 rotatably supporting the shaft; a stator 78 facing an outer side of the rotor in a radial direction; and a housing 71 accommodating the rotor and the stator to protect the functioning motor from the elements and prolong its life.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Yamaguchi et al. so that a shaft, to which the rotor of claim 21 is attached, extending along the central axis in a vertical direction; a bearing rotatably supporting the shaft; a stator facing an outer side of the rotor in a radial direction; and a housing accommodating the rotor and the stator, as taught by Shimizu et al. so as to protect the functioning motor from the elements and prolong its life.






Allowable Subject Matter
Claims 23, 25, 27-32 and 34-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claims 36-40 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832